DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15, 17-20, 22 are rejected in the Instant Application. Claims 16 and 21 were cancelled by preliminary amendment.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/GB2020/050047 and GB 1901420.8 filed 1/9/2020 and 2/1/2019, respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/28/2021 and 4/4/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim(s) 20, the language is drawn to a computer program which is neither executed by a computer, nor stored on a physical structure.  


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rescorla (Rescorla, E., RFC 8446, “The Transport Layer Security (TLS) Protocol Version 1.3”, Internet Engineering Task Force, August 2018) in view of Ocak (WO 2017/131564 A1).
With respect to Claim 1, Rescorla teaches a machine-implemented method for operating a configuration server in communication with a client electronic device, comprising: receiving a handshake initiation message from said client electronic device specifying a registration at a specified server; (The device setup and registration will be taught later. Section 4; handshake protocol. Section 4.1.2; client hello when client first connects to a server.)
receiving, from the client electronic device, a first enumeration of client features supported; (pg. 12 and Section 4.2.1; client includes supported versions of the protocol and cipher options supported by the client.)
responsive to detecting no stored client provisioning configuration for said client electronic device, (Section 4.1.2, 4.1.3; Server tracks TLS and has different rules for renegotiation including not allowing renegotiation of TLS 1.3. Section 8.2; server records client hellos and rejects duplicates. See also Ocak, pg. 10, lns. 1-7)
retrieving, from the specified server, a second enumeration of server features supported; performing a comparison between said first and said second enumeration to detect a match between said client features supported and said server features supported; (Section 4.1.4; Server reports supported versions and extension values. pg. 12 and 4.1.1; server selects from items supported by the server and items identified in the client hello that the client supports. See also Ocak, pg. 8, lns. 13-31; to avoid having the client handshake twice the bootstrap server handshakes with the specified server in place of the client, which suggests the retrieval of the specified server features so that both the client and the server have available features.)
But Rescorla does not explicitly teach sending a provisioning message comprising said client provisioning configuration to said client electronic device.
Ocak, however, does teach said client electronic device specifying a registration at a specified server; (pg. 5, ln. 15 to pg. 6, ln. 24; LWM2M client registers with LWM2M server that manages it. It does so by communicating with a LWM2M bootstrap server which manages the initial configuration parameters. The boostrap server is a configuration server and the LWM2M server is a specified server. Pg. 7, ln. 29 to pg. 8, ln. 12; when LWM2M needs to register with server, it needs to be boostrapped by the bootstrap server.)
responsive to detecting said match, creating a client provisioning configuration; (pg. 8, lns. 13-31; to avoid requiring the client to handshake with another server, the boostrap server negotiates on behalf of the client. pg. 10, lns. 13-30; bootstrap server transfer session ticket and key to client, which is a provisioning configuration. See also Rescorla, pg. 12 and 4.1.1; server selects from items supported by the server and items identified in the client hello that the client supports.)
storing said client provisioning configuration in a configuration store; (pg. 10, lns. 1-7; when the bootstrap server knows the client identity in advance, it can perform the handshake with the server before the client even wakes up. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to store any of the client or server supported features or the session data in order to allow for quicker connections to other devices or to more quickly refresh the current communication.)
and, sending a provisioning message comprising said client provisioning configuration to said client electronic device. (pg. 10, lns. 13-30; bootstrap server transfer session ticket and key to client, which is a provisioning configuration. See also Rescorla, Section 4.1.3; server communicates selected options to client.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Rescorla with the sending of a client provisioning configuration to the client so that the client does not have to handshake with both the bootstrap and the specified server to reduce power consumption and make registration as efficient as possible. (Ocak, pg. 1, ln. 24 to pg. 2 ln. 5)

With respect to Claim 2, modified Rescorla teaches the machine-implemented method of claim 1, and Ocak also teaches further comprising: responsive to detecting a stored said client provisioning configuration for said client electronic device, retrieving said client provisioning configuration; and, sending a provisioning message comprising said client provisioning configuration to said client electronic device. (pg. 10, lns. 1-7; when the bootstrap server knows the client identity in advance, it can perform the handshake with the server before the client even wakes up. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to store any of the client or server supported features or the session data in order to allow for quicker connections to other devices or to more quickly refresh the current communication.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 3, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said receiving, from the client electronic device, a first enumeration of client features supported comprising receiving an enumeration of shared key signature algorithms supported. (pg. 12 and Section 4.2.8; Client Hello extension includes key shares available in an order of preference.)

With respect to Claim 4, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said retrieving, from the specified server, said second enumeration of server features supported comprising retrieving an enumeration of shared key signature algorithms supported. (pg. 12 and Section 4.2.8; Client Hello extension includes key shares available in an order of preference. Client can send an empty client_shares vector to request server’s supported versions. Section. 4.1.4; server reports supported extension values.)

With respect to Claim 5, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said receiving, from the client electronic device, said first enumeration of client features supported comprising receiving an enumeration of zero round trip time resumption (O-RTT) features supported. (pg. 8, and Section 2.3, Fig. 4 and Section 4.2.10; client hello includes 0-RTT data including a pre shared key.)

With respect to Claim 6, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said retrieving, from the specified server, said second enumeration of server features supported comprising retrieving an enumeration of zero round trip time resumption (O-RTT) features supported. (pg. 8, and Section 2.3, Fig. 4 and Section 4.2.10; server hello includes 0-RTT data or may reject 0-RTT. Server may ignore 0-RTT and return a 1-RTT response.)

With respect to Claim 7, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said receiving, from the client electronic device, said first enumeration of client features supported comprising receiving an enumeration of replay protection features supported. (Section 8; system provides for anti-replay protection, see Sections 8.1-8.3. Section E.2; non-replayability is achieved by each side maintaining an independent sequence number. Further, because 0-RTT and 1-RTT have different replay protections (see pg. 19), whether the devices support 0-RTT is an enumeration of replay protection features supported. See pg. 8, and Section 2.3, Fig. 4 and Section 4.2.10; 0-RTT.)

With respect to Claim 8, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said retrieving, from the specified server, said second enumeration of server features supported comprising retrieving an enumeration of replay protection features supported. (Section 8; system provides for anti-replay protection, see Sections 8.1-8.3. Section E.2; non-replayability is achieved by each side maintaining an independent sequence number. Further, because 0-RTT and 1-RTT have different replay protections (see pg. 19), whether the devices support 0-RTT is an enumeration of replay protection features supported. See pg. 8, and Section 2.3, Fig. 4 and Section 4.2.10; 0-RTT.)

With respect to Claim 11, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said receiving, from the client electronic device, said first enumeration of client features supported comprising receiving an indication of post-handshake authentication features supported. (Section 4.2.6 and 4.6.2; client offers to engage in Post-Handshake authentication.)

With respect to Claim 12, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said retrieving, from the specified server, said second enumeration of server features supported comprising retrieving an indication of post-handshake authentication features supported. (Section 4.2.6 and 4.6.2; server may engage in Post-Handshake authentication.)

With respect to Claim 13, modified Rescorla teaches the machine-implemented method of claim 1, and Ocak also teaches said client electronic device comprising an LwM2M client. (pg. 5, ln. 15 to pg. 6, ln. 24; LWM2M client registers with LWM2M server that manages it. It does so by communicating with a LWM2M bootstrap server which manages the initial configuration parameters.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 14, modified Rescorla teaches the machine-implemented method of claim 1, and Ocak also teaches said specified server comprising an LwM2M server. (pg. 5, ln. 15 to pg. 6, ln. 24; LWM2M client registers with LWM2M server that manages it. It does so by communicating with a LWM2M bootstrap server which manages the initial configuration parameters.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 15, modified Rescorla teaches the machine-implemented method of claim 1, and Ocak also teaches said configuration server comprising an LwM2M server. (pg. 5, ln. 15 to pg. 6, ln. 24; LWM2M client registers with LWM2M server that manages it. It does so by communicating with a LWM2M bootstrap server which manages the initial configuration parameters.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 17, modified Rescorla teaches the machine-implemented method of claim 1, and Rescorla also teaches said configuration store comprising a database. (Section 8.1; database)

With respect to Claim 18, Rescorla teaches a machine-implemented method for operating a client electronic device in communication with a configuration server, comprising: sending a handshake initiation message from said client electronic device to said configuration server (The device setup and registration will be taught later. Section 4; handshake protocol. Section 4.1.2; client hello when client first connects to a server.)
sending, from the client electronic device to said configuration server, a first enumeration of client features supported  (pg. 12 and Section 4.2.1; client includes supported versions of the protocol and cipher options supported by the client.)
for detecting a match between said features and server features supported by said specified server (Examiner asserts this is nonfunctional descriptive material not subject to patentable weight. Regardless, Examiner cites Section 4.1.4; Server reports supported versions and extension values. pg. 12 and 4.1.1; server selects from items supported by the server and items identified in the client hello that the client supports. See also Ocak, pg. 8, lns. 13-31; to avoid having the client handshake twice the bootstrap server handshakes with the specified server in place of the client, which suggests the retrieval of the specified server features so that both the client and the server have available features.)
But Rescorla does not explicitly teach receiving, from said configuration server, said client provisioning configuration.
Ocak, however, does teach specifying a registration at a specified server; (pg. 5, ln. 15 to pg. 6, ln. 24; LWM2M client registers with LWM2M server that manages it. It does so by communicating with a LWM2M bootstrap server which manages the initial configuration parameters. The boostrap server is a configuration server and the LWM2M server is a specified server. Pg. 7, ln. 29 to pg. 8, ln. 12; when LWM2M needs to register with server, it needs to be boostrapped by the bootstrap server.)
and creating a client provisioning configuration; (Examiner asserts this is nonfunctional descriptive material not subject to patentable weight. Regardless, Examiner cites pg. 8, lns. 13-31; to avoid requiring the client to handshake with another server, the boostrap server negotiates on behalf of the client. pg. 10, lns. 13-30; bootstrap server transfer session ticket and key to client, which is a provisioning configuration. See also Rescorla, pg. 12 and 4.1.1; server selects from items supported by the server and items identified in the client hello that the client supports.)
receiving, from said configuration server, said client provisioning configuration; (pg. 10, lns. 13-30; bootstrap server transfer session ticket and key to client, which is a provisioning configuration. See also Rescorla, Section 4.1.3; server communicates selected options to client.)
and, configuring said client electronic device in accordance with said client provisioning configuration. (pg. 6, ln. 31 to pg. 7, ln. 3 and pg. 10, lns. 13-30; bootstrap server configures the client.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Rescorla with the sending of a client provisioning configuration to the client so that the client does not have to handshake with both the bootstrap and the specified server to reduce power consumption and make registration as efficient as possible. (Ocak, pg. 1, ln. 24 to pg. 2 ln. 5)

With respect to Claim 19, Rescorla teaches a machine-implemented method for operating a server in communication with a configuration server, comprising: receiving a request message from said configuration server indicating receipt of a handshake initiation message from a client electronic device specifying a registration at said server; (The device setup and registration will be taught later. Section 4; handshake protocol. Section 4.1.2; client hello when client first connects to a server.)
creating an enumeration enumerating features supported by said server; and, sending a message comprising said enumeration to said configuration server (Section 4.1.4; Server reports supported versions and extension values. pg. 12 and 4.1.1; server selects from items supported by the server and items identified in the client hello that the client supports. See also Ocak, pg. 8, lns. 13-31; to avoid having the client handshake twice the bootstrap server handshakes with the specified server in place of the client, which suggests the retrieval of the specified server features so that both the client and the server have available features.)
to enable said configuration server to detect a match between client features of said client electronic device and server features supported by said server (Examiner asserts this is nonfunctional descriptive material not subject to patentable weight. Regardless, Examiner cites Section 4.1.4; Server reports supported versions and extension values. pg. 12 and 4.1.1; server selects from items supported by the server and items identified in the client hello that the client supports. See also Ocak, pg. 8, lns. 13-31; to avoid having the client handshake twice the bootstrap server handshakes with the specified server in place of the client, which suggests the retrieval of the specified server features so that both the client and the server have available features.)
But Rescorla does not explicitly teach from a client electronic device specifying a registration at said server.
Ocak, however, does teach from a client electronic device specifying a registration at said server; (pg. 5, ln. 15 to pg. 6, ln. 24; LWM2M client registers with LWM2M server that manages it. It does so by communicating with a LWM2M bootstrap server which manages the initial configuration parameters. The boostrap server is a configuration server and the LWM2M server is a specified server. Pg. 7, ln. 29 to pg. 8, ln. 12; when LWM2M needs to register with server, it needs to be boostrapped by the bootstrap server.)
and create a client provisioning configuration. (Examiner asserts this is nonfunctional descriptive material not subject to patentable weight. Regardless, Examiner cites pg. 8, lns. 13-31; to avoid requiring the client to handshake with another server, the boostrap server negotiates on behalf of the client. pg. 10, lns. 13-30; bootstrap server transfer session ticket and key to client, which is a provisioning configuration. See also Rescorla, pg. 12 and 4.1.1; server selects from items supported by the server and items identified in the client hello that the client supports.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Rescorla with the sending of a configuration server so that the server can boostrap the initial setup of the client device. (Ocak, pg. 6, ln. 31 to pg. 7, ln. 3) 

With respect to Claim 20, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Ocak also teaches a computer program comprising computer readable code (pg. 2, lns. 24-27)
The same motivation to combine as Claim 1 applies here.

With respect to Claim 22, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Ocak also teaches a non-transitory data carrier carrying code which, when implemented on a processor, causes the processor to. (fig. 7, pg. 16, ln. 19 to pg. 17, ln. 2; processor, CDROM, DVD)
The same motivation to combine as Claim 1 applies here.


Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rescorla (Rescorla, E., RFC 8446, “The Transport Layer Security (TLS) Protocol Version 1.3”, Internet Engineering Task Force, August 2018) in view of Ocak (WO 2017/131564 A1), and further in view of Link (US Pub. 2017/0272945).
With respect to Claim 9, modified Rescorla teaches the machine-implemented method of claim 1, but does not explicitly teach perfect forward secrecy.
Link, however, does teach  said receiving, from the client electronic device, said first enumeration of client features supported comprising receiving an enumeration of perfect forward security features supported. (Enumeration of features was previously taught. Paras. 17, 52, 64, 102-103; perfect forward secrecy set during handshake)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Rescorla with the perfect forward secrecy to secure communications against theft. (Link, para. 52)

With respect to Claim 10, modified Rescorla teaches the machine-implemented method of claim 1, but does not explicitly teach perfect forward secrecy.
Link, however, does teach said retrieving, from the specified server, said second enumeration of server features supported comprising retrieving an enumeration of perfect forward security features supported. (Enumeration of features was previously taught. Paras. 17, 52, 64, 102-103; perfect forward secrecy set during handshake)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Rescorla with the perfect forward secrecy to secure communications against theft. (Link, para. 52)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449